Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No.2 to the Registration Statement on Form S-1 of USA Technologies, Inc. of our report dated September 26, 2007, on the consolidated statements of operations, stockholders equity, cash flows and financial statement schedule for the year ended June 30, 2007 appearing in the annual report on Form 10-K of USA Technologies, Inc. for the year ended June 30, 2009. We also consent to the reference to our firm under the caption "Experts" in such Prospectus. /s/ Goldstein Golub & Kessler LLP GOLDSTEIN GOLUB KESSLER LLP New York, New York May 12, 2010
